Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2022 has been entered.

Response to Arguments
3.	Independent Claims 1 and 10
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

4.	Independent claims 32 and 53
Applicant's arguments filed November 8, 2022 have been fully considered but they are not persuasive.
	In response to Applicant's argument above pertaining to “For example, the Office Action does not explain where Koldiaev, Samsavar, and/or Pfaff teach or suggest "an optical detection system configured to detect a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from a portion of the sample for different amounts of electrical charge deposited on said portion of the sample" and "electronics electrically connected to said optical detection system to receive a signal based on said detected variation in at least one four-wave mixing or at least one multi-wave mixing signal component"”. The Examiner respectfully disagrees. Koldiaev teaches an optical detection system used to interrogate the surface of a sample, for example a wafer. In analogous art, Samsavar teaches applying different amounts of charge on the surface of a sample, for example a wafer. In analogous art, Pfaff teaches an optical detection system (apparatus 200) used to detect the characteristics of a sample (TO 224), for example a wafer. The optical system uses four-wave mixing to detect the characteristics of the sample, for example surface charge. It is obvious for one skilled in the art to combine Koldiaev, Samsavar, and Pfaff to teach the arguments above.

5.	Dependent Claims
	In response to Applicant's argument above pertaining to “Thus, the Office Action does not explain how Samsavar would teach one skilled in the art to "determining different amounts of electrical charge deposited on the different portions of the top side of the sample “by measuring electrical current between the sample and the electrical ground” as recited in amended Claim 1”. The Examiner respectfully disagrees. Samsavar teaches using a sensor to measure the current between the sample and ground.
6.	In response to Applicant's argument above pertaining to “While Pfaff describes "based on the location and pattern of the fringes, together with a knowledge of the anticipated associated structure of the semiconductor device, the voltage patterns within the device for particular structures may be determined." (Id at ¶85, emphasis added). Thus the Office Action has not established that "the electronics are configured to obtain information related to properties of the sample ..." as recited in amended Claim 1”. The Examiner respectfully disagrees. As mentioned above, Pfaff teaches an optical detection system (apparatus 200) used to detect the characteristics of a sample (TO 224), for example a wafer. The optical system uses four-wave mixing to detect the characteristics of the sample, for example surface charge.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Applicant argues than the amendment limitation is found in ¶ 0146 – ¶ 0150. In ¶ 0148 lines 5 – 9, the specification recites, a voltage supply to provide a voltage Von greater than a threshold voltage level for a period of time  ton such that the corona discharge from the corona discharge source is on and provide a voltage Voff less than the threshold voltage level for a period of time toff such  that the corona discharge from the corona discharge source is off. In ¶ 0149 lines 2 -– 9, the specification recites a voltage supply to provide a first voltage Von1  greater than a threshold voltage level for a first period of time ton1 such that an amount of  charge Qi is deposited on the surface of the sample during the first period of time  ton1, and provide a second voltage Von2 greater than a threshold voltage level for a second  period of time ton2 such that an amount of charge Q2 is deposited on the surface of the sample during the second period of time ton2. However, the specification does not recite nor describe electronics  configured to “provide a voltage greater than a threshold voltage level to the corona discharge source during a first period and smaller than the threshold voltage during a second period different from the first period, wherein a polarity of charge deposited in the first period is opposite to the polarity of charge deposited in second period”.   Therefore this amendment is not supported by the specification and considered to introduce new matter.

	Claims 11 and 24 are rejected for depending on claim 10, and Claim 26 is rejected for depending on claim 24.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 1, 2, 4, 6, 71 are rejected under 35 U.S.C. 103 as being unpatentable over Koldiaev et al (US10591525B2) (herein after Koldiaev) in view of Samsavar et al (US7248062B1) (herein after Samsavar), and further in view of Curtis et al (US4812756A) (herein after Curtis et al).

	Regarding Claim 1, Koldiaev teaches, a method of optical interrogation (Fig 1A, col 10, ln 19-26) of a sample having a top side and a bottom side (Fig 1A, col 10, Ln 27-30; Examiner interpretation: the wafer 20 (the sample) has a top side and a bottom side), the method comprising: applying probing radiation from a probing optical source (Fig 1A, probe laser) to a surface of the sample (Fig 1A, col 10, ln 27-29); applying pumping radiation from a pumping optical source (Fig 1A, pump source 60) to the surface of the sample; (Fig 1A, col 11, ln 9-10); —; detecting using an optical detector (Fig 1A, detector 40), a variation in the Second Harmonic Generation (SHG) effect signal generated by the probing radiation and the pumping radiation — (Fig 1A col 10, ln 54-59; Fig. 1A, Col. 8, Ln. 60-66; Examiner interpretation: detector 40 (optical detector) will measure the SHG after application of a variable or pulsed voltage (the amounts of electrical charge)); and determining a characteristic of the variation of the detected SHG effect signals in the presence of the pumping radiation (Fig 10, col 23, ln 2-6.) —.
	Koldiaev et al fails to teach, — depositing electrical charge to different portions of the top side of the sample using a corona gun, wherein a polarity of charge deposited in a first period is opposite to the polarity of charge deposited in a second period; — for different amounts of electrical charge deposited on the different portions of the top side of the sample; — and electrical charge deposited on the different portions of the top side of the sample, during the first and the second periods.
	In analogous art, Samsavar et al teaches, depositing electrical charge to different portions of the top side of the sample using a corona gun (Figs 7a, 7b, col 15, ln 36-41; Figs 7a, 7b, col 15, ln 48-52; Fig. 4, Col. 14; Ln. 3-8; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions by Figs 7a, 7b (the corona gun)); for different amounts of the electrical charge deposited on the different portions of the top side of the sample; (Figs 7a, 7b, col 15, ln 36-41; Figs 7a, 7b, col 15, ln 48-52; Fig. 4, Col. 14; Ln. 3-8; Examiner interpretation: the different amounts of electrical charge deposited is done by controlling using the sensor; the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions); and electrical charge deposited on the different portions of the top side of the sample, during the first and the second periods (Figs 7a, 7b, col 15, Ln 36-41; Figs 7a, 7b, col 15, ln 48-52; Fig. 4, Col. 14; Ln. 3-8; Examiner interpretation: the different amounts of electrical charge deposited is done by controlling using the sensor; the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions; the x and y directions and r and θ directions are movements that occur at different times, for example a first time and a second time.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al by adding the corona source taught by Samsavar et al to the  optical interrogation system taught by Koldiaev et al to teach depositing of electrical charge to different portions on the top side of a sample using a corona gun, and controlling the different amounts of electrical charge deposited on the top side of the sample taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen.]
	Koldiaev et al in view of Samsavar et al fail to teach, — wherein a polarity of charge deposited in a first period is opposite to the polarity of charge deposited in a second period; — 
	In analogous art, Curtis et al teaches, — wherein a polarity of charge (Fig. 4. Col. 6. Ln. 27-29, Ln. 30 – 31: a sharp metal needle positioned approximately 2 cm above the oxide surface 21 – a positive polarity for positive charging) deposited in a first period is opposite to the polarity of charge (Fig. 4. Col. 6. Ln. 27-29, Ln. 31 – 32: a sharp metal needle positioned approximately 2 cm above the oxide surface 21 – a negative polarity for negative charging) deposited in a second period;—.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koldiaev et al in view of Samsavar to include depositing charges of opposite polarity on a sample surface taught by [Curtis et al:] for the benefit of measuring the property of a sample using non-contact means [Curtis et al: col1, ln 25-27 comprises a contactless measurement method for testing a semiconductor wafer.]

	Regarding Claim 2, Koldiaev et al in view of Samsavar et al in view of Curtis et al teach the limitations of claim 1, which this claim depends on.
	Curtis et al further teaches, used to determine interfacial charging states (Figs 1-6, col 8, ln 13-15) at corresponding band bending of the sample as a function of surface charge. (Figs 1-6, col 7, ln 55-57)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al and Samsavar in view of Curtis et al to include a method used to determine interfacial charging states at corresponding band bending of the sample as a function of surface charge taught by [Curtis et al:] for the benefit of measuring the property of a sample using non-contact means [Curtis et al: col1, ln 25-27 comprises a contactless measurement method for testing a semiconductor wafer]

	Regarding Claim 4, Koldiaev et al in view of Samsavar et al in view of Curtis et al teach the limitations of claim 1, which this claim depends on.
	Curtis et al further teaches, used to determine carrier dynamics (Figs 1-6, col 7, ln 46-51) at corresponding band bending of the sample as a function of surface charge. (Figs 1-6, col 7, ln 55-57.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of  Koldiaev et al in view of Samsavar et al in view of Curtis et al to include a method used to determine carrier dynamics at corresponding band bending of the sample as a function of surface charge taught by [Curtis et al:] for the benefit of measuring the property of a sample using non-contact means [Curtis et al: col1, ln 25-27 comprises a contactless measurement method for testing a semiconductor wafer.]

	Regarding Claim 6, Koldiaev et al in view of Samsavar et al in view of Curtis et al teach the limitations of claim 1, which this claim depends on.
	Samsavar et al further teaches, further comprising determining different amounts of electrical charge deposited on the top side of the sample (Figs 7a, 7b, Col 15, Ln 57 - 64) by measuring electrical current between the sample and an electrical ground. (Figs 7a, 7b, Col 15, Ln 36 - 38 measured, altered, and/or controlled by incorporating a sensor.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of  Koldiaev et al in view of  Samsavar et al in view of Curtis et al to include a method further comprising determining the different amounts of electrical charge deposited on the top side of the sample. taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen]

	Regarding Claim 71, Koldiaev et al in view of Samsavar et al in view of Curtis et al teach the limitations of claim 1, which this claim depends on.
	Samsavar et al further teaches, the method of Claim 1, wherein depositing electrical charge to different portions of the top side of the sample using a corona gun comprises translating the sample between charging cycles (Fig. 4, Col. 14; Ln. 3-8; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions before depositing a charge (charging cycles).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar in view of Curtis et al to include depositing of electrical charge to different portions on the top side of a sample using a corona gun, while translating the sample between cycles, taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen]

11.	Claim(s) 32, 38, 42 – 44, 53 – 57, 72, 73 are rejected under 35 U.S.C. 103 as being unpatentable over Koldiaev et al (US10591525B2) (herein after Koldiaev) in view of Samsavar et al (US7248062B1) (herein after Samsavar), and further in view of Pfaff et al (US2003/0057972A1) (herein after Pfaff et al.)

	Regarding Claim 32  Koldiaev et al teaches, a system for optically interrogating a surface of a sample (Fig 1A, col 10, ln 19-26); said system comprising: a first optical source configured to emit a first incident beam of light towards said surf ace of said sample (Fig 1A, col 10, ln 27-29; Examiner interpretation: laser 10 is the first optical source); a second optical source configured to emit a second incident beam of light towards said surface of said sample (Fig 1A, col 11, ln 9-13; Examiner interpretation: source 60 is the second optical source.)
	Koldiaev et al fails to teach, accompanied by the application of electric charge to said sample; — a corona discharge source disposed with respect to the sample to provide  electric charge to different portions of the sample; an optical detection system configured to detect a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from a portion of the sample for different amounts of electrical charge deposited on said  portion of the sample; and electronics electrically connected to said optical detection system to receive a signal based on said detected at least one four-wave mixing or at least one multi-wave mixing signal component.
	In analogous art, Samsavar et al teaches, accompanied by the application of electric charge to said sample (Figs 7a, 7b, col 15, ln 36-41; Figs 7a, 7b, col 15, ln 48-52); a corona discharge source disposed with respect to the sample to provide electric charge to different portions of the sample; (Figs 7a, 7b, col 15, ln 36-41; Figs 7a, 7b, col 15, ln 48-52; Fig. 4, Col. 14; Ln. 3-8; Examiner interpretation: the different amounts of electrical charge deposited is done by controlling using the sensor, the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions); for different amounts of electrical charge deposited on the different portions of said sample (Figs 7a, 7b, col 15, ln 36-41; Figs 7a, 7b, col 15, ln 48-52; Fig. 4, Col. 14; Ln. 3-8; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions; the different amounts of electrical charge deposited is done by controlling using the sensor.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al to include depositing of electrical charge to different portions on the top side of a sample using a corona gun, and controlling the different amounts of electrical charge deposited on the sample taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen.]
	Koldiaev et al in view of Samsavar et al fail to teach, and an optical detection system configured to detect a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from a portion of the sample; and electronics electrically connected to said optical detection system to receive a signal based on said detected variation in at least one four-wave mixing or at least one multi-wave mixing signal component.
	In analogous art, Pfaff et al teaches, and an optical detection system (Fig 5A, apparatus 200; Examiner interpretation: apparatus 200 is the optical detection system) configured to detect a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from a portion of the sample; (Fig 5A, para [0019]; Fig 35, para [0134]; Fig 35, para [0136]); and electronics electrically connected to said optical detection system to receive a signal based on said detected variation in at least one four-wave mixing or at least one multi-wave mixing signal component (Fig 5A, para [0019].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of  Samsavar et al to include an optical detection system configured to detect a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample, and electronics electrically connected to an optical detection system to receive a signal based on said detected at least one four-wave mixing or at least one multi-wave mixing signal component taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

	Regarding Claim 38, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 32, which this claim depends on.
	Samsavar et al further teaches, wherein said electronics are configured to determine the different amounts of electrical charge provided by the corona discharge source (Figs 7a, 7b, col 15, ln 36-41.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include electronics are configured to determine different amounts of electrical charge provided by the corona discharge source taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen]

	Regarding Claim 42, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 32, which this claim depends on.
	Pfaff et al further teaches, wherein said electronics are configured to determine a characteristic of the at least one four-wave mixing signal component or the at least one multi-wave mixing signal component detected (Fig 5A, para [0249]) for the different amounts of the electrical charge deposited on the surface of the sample. (Figs 5A, 14A, para [0044].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include electronics configured to determine a characteristic of the at least one four-wave mixing signal component or the at least one multi-wave mixing signal component detected for the different amounts of the electrical charge, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

	Regarding Claim 43, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 42, which this claim depends on.
	Pfaff et al further teaches, wherein the electronics are configured to obtain information related to properties of the sample (Figs 5A, 14A, para [0044]) based on the determined characteristic of the detected at least one four-wave mixing signal component or multi-wave mixing signal component for the different amounts of the electrical charge. (Fig 5A, para [0249].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include electronics configured to obtain information related to the sample based on the determined characteristic of the detected at least one four-wave mixing signal component or multi-wave mixing signal component for the different amounts of the electrical charge, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

	Regarding Claim 44, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 42, which this claim depends on. 
	Pfaff et al further teaches, wherein the electronics is configured to obtain information related to charge dynamics of the sample (Figs 5A, 14A, para [0044]) based on the determined characteristic of the detected at least one four-wave mixing signal component or multi-wave mixing signal component for the different amounts of the electrical charge. (Fig 5A, para [0249].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include electronics configured to obtain information related to the charge dynamics of the sample based on the determined characteristic of the detected at least one four-wave mixing signal component or multi-wave mixing signal component for the different amounts of the electrical charge, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

	Regarding Claim 53, Koldiaev et al teaches, a method of optical interrogation (Fig 1A, col 10, ln 19-26) of a sample having a top side and a bottom side (Fig 1A, col 10, Ln 27-30; Examiner interpretation: the wafer 20(the sample) has a top side and a bottom side), the method comprising: directing a first incident beam from a first optical source towards a region on a surf ace of the sample (Fig 1A, col 10, ln 27-29; Examiner interpretation: laser 10 is the first optical source); directing a second incident beam from a second optical source towards the region on the surface of the sample (Fig 1A, col 11, ln 9-13; Examiner interpretation: source 60 is the second optical source); and detecting using an optical detection system. (Fig 1A, col 10, ln 54-56; Examiner interpretation: system 100 is the optical detection system.)
	Koldiaev et al fails to teach, depositing of electrical charge to different portions of the top side of the sample using a corona gun; — a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from a portion of the top side of the sample generated by the first incident beam and the second incident beam for different amounts of the electrical charge deposited on said portion of the top side of the sample.
	In analogous art, Samsavar et al teaches, depositing of electrical charge to different portions of the top side of the sample using a corona gun (Figs 7a, 7b, col 15, ln 36-41; Figs 7a, 7b, col 15, ln 48-52; Fig. 4, Col. 14; Ln. 3-8; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions); — for different amounts of the electrical charge deposited on the said portion of the top side of the sample (Figs 7a, 7b, col 15, ln 36-41; Figs 7a, 7b, col 15, ln 48-52; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions, the different amounts of electrical charge deposited is done by controlling using the sensor.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al to include depositing of electrical charge to different portions on the top side of a sample using a corona gun, and controlling the different amounts of electrical charge deposited on the top side of the sample taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen]
	Koldiaev et al in view of Samsavar et al fail to teach, a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample generated by the first incident beam and the second incident beam.
	In analogous art, Pfaff et al teaches, a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample generated by the first incident beam and the second incident beam (Fig 5A, para [0019]; Fig 35, para [0134]; Fig 35, para [0136].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of  Koldiaev et al in view of  Samsavar et al to include at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample generated by the first incident beam and the second incident beam, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

	Regarding Claim 54, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 53, which this claim depends on.
	Pfaff et al further teaches, further comprising determining information related to the sample (Figs 5A, 14A, para [0044]) based on the detected at least one four-wave mixing signal component or at least one multi-wave mixing signal component. (Fig 5A, para [0249].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include method further comprising determining information related to the sample based on the detected at least one four-wave mixing signal component or at least one multi-wave mixing signal component, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

	Regarding Claim 55, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 53, which this claim depends on. 
	Pfaff et al further teaches, further comprising determining information related to charge dynamics of the sample (Figs 5A, 14A, para [0044]) based on the detected at least one four-wave mixing signal component or at least one multi-wave mixing signal component. (Fig 5A, para [0249].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include the method of determining information related to charge dynamics of the sample based on the detected at least one four-wave mixing signal component or at least one multi-wave mixing signal component, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

	Regarding Claim 56, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 53, which this claim depends on.
	Pfaff et al further teaches, further comprising determining a characteristic of the at least one four-wave mixing signal component or at least one multi-wave mixing signal component (Fig 5A, para [0249]) for the different amounts of electrical charge deposited on the top side of the sample. (Figs 5A, 14A, para [0044].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include a method of further comprising determining a characteristic of the at least one four-wave mixing signal component or at least one multi-wave mixing signal component for the different amounts of electrical charge deposited on the top side of the sample, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al: [0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

	Regarding Claim 57, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 56, which this claim depends on.
	Pfaff et al further teaches, further comprising determining information related to charge dynamics of the sample (Figs 5A, 14A, para [0044]) based on the determined characteristic of the detected at least one four-wave mixing signal component or at least one multi-wave mixing signal component for the different amounts of the electrical charge. (Fig 5A, para [0249].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include a method of further comprising determining information related to charge dynamics of the sample based on the determined characteristic of the detected at least one four-wave mixing signal component or at least one multi-wave mixing signal component for the different amounts of the electrical charge, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al: [0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]
	Regarding Claim 72, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 32, which this claim depends on.
	Samsavar et al further teaches, the system of Claim 32, wherein the system is configured to deposit electrical charge to different portions of the sample by translating the sample between charging cycles (Fig. 4, Col. 14; Ln. 3-8; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions before depositing a charge (charging cycles).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar in view of Pfaff et al to include depositing of electrical charge to different portions on the top side of a sample using a corona gun, while translating the sample between cycles, taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen.]

	Regarding Claim 73, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 53, which this claim depends on.
	Samsavar et al further teaches, the method of Claim 53, wherein depositing electrical charge to different portions of the top side of the sample using a corona gun comprises translating the sample between charging cycles (Fig. 4, Col. 14; Ln. 3-8; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions before depositing a charge (charging cycles).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar in view of Pfaff et al to include depositing of electrical charge to different portions on the top side of a sample using a corona gun, while translating the sample between cycles, taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lagowski et al (US2006/0267622A1) teaches, A method of optical interrogation of a sample having a top side and a bottom side (Fig. 1) — depositing electrical charge to different portions of the top side of the sample using a corona gun (corona gun 24.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2858



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2858